         Case 1:17-cv-08199-ALC Document 84 Filed 11/06/19 Page 1 of 2



         130 Livingston Street                  Andy Byford
         Brooklyn, NY 11201                     President




                                                                           November 6, 2019

By ECF and Email to ALCarterNYSDChambers@nysd.uscourts.gov
Hon. Andrew L. Carter, Jr
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

                Re:       Alexandria Dobbs and Frank Perino v. Metropolitan Transit Authority,
                          New York City Transit Authority, Advanced Transit Co. Inc.;
                          Docket No. 17-CV-8199 (ALC)
Dear Judge Carter:

        This office represents defendants Metropolitan Transit Authority and New York City
Transit Authority (collectively, “Transit Defendants”) in the above-entitled action. I write to
respectfully request that the dates in the briefing schedule for Transit Defendants’ anticipated
motion to dismiss Plaintiffs’ second amended complaint be extended by 18 days. This is Transit
Defendants’ first request for an extension of this briefing schedule which was set by the Court on
November 5, 2019. See Order dated November 5, 2019, at Docket Entry No. 83. Plaintiffs consent
to the proposed extension. Co-defendant Advanced Transit Co., Inc., consents to the proposed
extension on the condition that the briefing schedule is also extended with respect to Advance
Transit Co.’s anticipated motion to dismiss.

       The reason for this request is that the undersigned counsel will be out of the office on
vacation beginning November 7, 2019, and returning December 2, 2019. The majority of that time
the undersigned counsel will be out of the country. Transit Defendants, therefore, respectfully
request an 18 day extension of the briefing schedule as follows:

          Defendants’ Motion to Dismiss: December 20, 2019

          Plaintiffs’ Opposition:                      January 17, 2020

          Defendants’ Reply, if any:                   January 24, 2020

       Thank you for your consideration of this request.
                                                                           Respectfully submitted,

                                                                           s/Alexis Downs
                                                                           Executive Agency Counsel
                                                                           New York City Transit Authority
                                                                           130 Livingston Street, 12th Floor
                                                                           Brooklyn, New York 11201
                                                                           Tel: (718) 694-5766
          MTA New York City Transit is an agency of the Metropolitan Transportation Authority, State of New York
        Case 1:17-cv-08199-ALC Document 84 Filed 11/06/19 Page 2 of 2



                                                          Fax: (718) 694-5727
                                                          alexis.downs@nyct.com

cc:   LAW OFFICES OF JAMES E. BAHAMONDE, PC
      Attorneys for Plaintiff
      Att: James E. Bahamonde (by ECF)
      2501 Jody Court
      North Bellmore, NY 11710
      Tel: (516)-783-9662
      Fax: (646)-435-4376
      James@CivilRightsNY.com

      SCHNADER, HARRISON , SEGAL & LEWIS
      Attorneys for Defendant Advanced Transit Co. Inc.
      140 Broadway, Suite 3100
      New York, NY 10005
      Tel: (212) 973-8000
      Fax: (212)972-8798
      Att: Bruce Strikowsky (by ECF)
      bstrikowsky@schnader.com




                                             2
